Exhibit 10.1

 

THIS DEFERRED COMPENSATION AGREEMENT (“Agreement”) is made as of this ____ day
of ____________, 2020 (the “Effective Date”), by and between BLONDER TONGUE
LABORATORIES, INC., a Delaware corporation (the “Company”), and _______________
(the “Executive”).

 

WITNESSETH:

 

WHEREAS, the Company and the Executive desire to defer payment of certain
compensation otherwise payable by the Company to the Executive.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, and intending to be legally bound hereby, the parties
hereto agree as follows:

 

1.                   Payment of _____ percent (__%) of the cash compensation
from the Company earned by the Executive as its employee during the period
beginning on the Effective Date and ending on __________ (the “Suspension
Period”), shall be suspended and not paid to Executive or any other person
except as set forth in this Agreement.

 

2.                   As of each date on which the compensation suspended
pursuant to paragraph 1 above would otherwise have been paid to the Executive,
the Company shall accrue on its books and records that number of shares of the
Company’s common stock derived by dividing (a) the amount of such suspended
compensation, by (b) the Fair Market Value of one share of the common stock as
of such date (the “Accrued Shares”). For purposes of this Agreement, the “Fair
Market Value” of the Company’s common stock shall mean (i) if the common stock
is traded on the over-the-counter market, the mean average of the bid and the
asked prices for the common stock at the close of trading on that date, or if
that day is not a trading day on the trading day immediately preceding such day;
(ii) if the common stock is listed on a national securities exchange, the
official closing price on the consolidated tape on that date, or if that day in
not a trading day on the trading day immediately preceding such day; and (iii)
if the common stock is neither traded on the over-the-counter market nor listed
on a national securities exchange, such value as the Compensation Committee of
the Board of Directors of the Company, in good faith, shall determine.

 

3.                   On or before March 15, 2021, the Company shall deliver to
the Executive, or to the personal representative of the Executive in the event
of his earlier death (in either case, the “Distributee”), the number of Accrued
Shares accumulated on its books and records pursuant to paragraph 2 above
attributable to compensation suspended during the Suspension Period, subject to
compliance with the tax withholding obligations described in paragraph 4 below.
The Accrued Shares (i) will be issued pursuant to an exemption from registration
under the Securities Act of 1933, as amended (the “Securities Act’), (ii) will
be “restricted securities,” as such term is defined in Rule 144 under the
Securities Act, (iii) may be resold or otherwise transferred only pursuant to an
effective registration statement under the Securities Act or applicable
exemption from registration and (iv) when delivered, will be validly issued,
fully paid and non-assessable.

 

4.                   The Company shall have the authority and the right to
deduct or withhold, or require the Distributee to remit to the Company, an
amount sufficient to satisfy Federal, state, local and foreign taxes required by
law to be withheld with respect to the delivery of Accrued Shares pursuant to
paragraph 3 above. The Distributee may elect to have the Company withhold from
the total number of Accrued Shares that would otherwise have been delivered to
the Distributee that number of shares having a Fair Market Value equal to the
minimum statutory amount necessary to satisfy the Company’s applicable federal,
state, local and foreign tax withholding obligations.

 

5.                   Notwithstanding any provision of this Agreement, in the
event of a Change in Control prior to the delivery of shares pursuant to
paragraph 3 above, all further suspensions of payment of the Executive’s
compensation shall cease, and the Fair Market Value of the Accrued Shares as of
the date of such Change and Control shall be immediately payable to the
Executive, or to the personal representative of the Executive in the event of
his earlier death, in cash, subject to all applicable federal, state, local and
foreign tax withholding obligations. For purposes of this Agreement, “Change in
Control” shall mean the consummation of any of the following, provided that such
transaction or occurrence results in a change in ownership or effective control
of the Company, or in the change in ownership of a substantial portion of the
assets of the Company, in either case within the meaning of Section 409A of the
Internal Revenue Code of 1986, as amended: (a) any consolidation or merger of
the Company with or into any other entity, or any corporate reorganization; (b)
any transaction (or series of related transactions involving a person or entity
or group of affiliated persons or entities) in which in excess of a majority of
the voting power of the Company is transferred, including any consolidation or
merger; or (c) any sale, lease or other disposition of all or substantially all
of the assets of the Company.

 



1

 

 

 

6.                   Neither the Executive nor his estate shall have any power
or right to transfer, assign, anticipate, mortgage, commute or otherwise
encumber any of the benefits payable hereunder, nor shall such benefits be
subject to seizure for the payment of any debts or judgments of either of them
or to be transferable by operation of law in the event of bankruptcy, insolvency
or otherwise.

 

7.                   Neither the Executive nor his estate shall have any right,
title, or interest in or to any fund, investments, insurance policies or annuity
contracts which the Company may make or acquire to aid it in meeting its
obligations hereunder. The rights of such persons to the payment or provision of
benefits pursuant to this Agreement are those of a general unsecured creditor or
the Company. It is the intention of the Company that the deferred compensation
to which any person may be entitled under this Agreement shall be unfunded for
Federal income tax purposes and for purposes of the Employee Retirement Income
Security Act of 1974, as amended.

 

8.                   This Agreement shall be construed and enforced according to
the laws of the State of Delaware and shall inure to the successors and assigns
of the Company, whether by merger, consolidation or otherwise.

 

9.                   The parties agree that with respect to the subject matter
herein contained, it is the entire agreement by the parties, superseding any
prior oral or written communications, representations, undertakings or
agreements and shall not be amended, modified or changed, except in a writing
duly executed by the parties hereto.

 

10.                This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original of the same instrument, but all
of which together shall constitute but one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

ATTEST: BLONDER TONGUE LABORATORIES, INC.       By:     

Edward R. Grauch, Chief Executive Officer

 
EXECUTIVE:

           

 



 